UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-51891 INTERNATIONAL STEM CELL CORPORATION (Exact name of Registrant as specified in its charter) Delaware 20-4494098 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5950 Priestly Drive Carlsbad, CA (Address of Principal Executive Offices) (Zip Code) (760) 940-6383 (Registrant’s telephone number) Indicated by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YESxNO¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YESxNO¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES¨NOx Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of August 11, 2015 the Registrant had 2,009,139 shares of Common Stock outstanding. International Stem Cell Corporation and Subsidiaries INDEX TO FORM 10-Q PageNumbers PART I—FINANCIAL INFORMATION Item1. Financial Statements 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Changes in Redeemable Convertible Preferred Stock and Stockholders’ Equity (Deficit) 5 Condensed Consolidated Statements of Cash Flows 7 Notes to Unaudited Condensed Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item3. Quantitative and Qualitative Disclosures About Market Risk 32 Item4. Controls and Procedures 33 PART II—OTHER INFORMATION Item1. Legal Proceedings 34 Item1A. Risk Factors 34 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item3. Defaults Upon Senior Securities 48 Item4. Mine Safety Disclosures 48 Item5. Other Information 48 Item6. Exhibits 49 Exhibit4.13 Exhibit31.1 Exhibit31.2 Exhibit32.1 Exhibit32.2 Exhibit Exhibit Exhibit Exhibit Exhibit Exhibit 2 PART I—FINANCIAL INFORMATION Item1.Financial Statements International Stem Cell Corporation and Subsidiaries Condensed Consolidated Balance Sheets (in thousands, except share data) June 30, December31, Assets (Unaudited) Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $18 and $19 at June 30, 2015 and December 31, 2014, respectively Inventory, net Prepaid expenses and other current assets Restricted cash 50 50 Total current assets Property and equipment, net Intangible assets, net Deposits and other assets 61 54 Total assets $ $ Liabilities and Stockholders' Equity Accounts payable $ $ Accrued liabilities Related party payable 11 Advances Fair value of warrant liability Total current liabilities Commitments and contingencies Stockholders' Equity Series B Convertible Preferred stock, $0.001 par value, 5,000,000 shares authorized, 300,000 issued and outstanding, with liquidation preferences of $430 and $421 at June 30, 2015 and December 31, 2014, respectively — — Series D Convertible Preferred stock, $0.001 par value, 50 shares authorized, 43 issued and outstanding, with liquidation preference of $4,320 — — Series G Convertible Preferred stock, $0.001 par value, 5,000,000 shares authorized, issued and outstanding, with liquidation preference of $5,000 5 5 Series H-1 Convertible Preferred stock, $0.001 par value, 2,000 shares authorized, 377 and 1,482 issued and outstanding at June 30, 2015 andDecember 31, 2014, respectively — — Series H-2 Convertible Preferred stock, $0.001 par value, 500 shares authorized, issued and outstanding — — Common stock, $0.001 par value, 720,000,000 shares authorized, 1,828,162 and 1,596,195 shares issued and outstanding at June 30, 2015 and December 31, 2014, respectively (1) 2 2 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ (1) See Note 1, "Reverse Stock Split" See accompanying notes to the unaudited condensed consolidated financial statements. 3 International Stem Cell Corporation and Subsidiaries Condensed Consolidated Statements of Operations (in thousands, except per share data) (Unaudited) Three MonthsEnded Six MonthsEnded June 30, June 30, Revenues Product sales $ Total revenue Expenses Cost of sales Research and development Selling and marketing General and administrative Total expenses Loss from operating activities ) Other income (expense) Change in fair value of warrant liability Warrant exchange inducement expense — ) — ) Interest expense (2 ) (1 ) (3 ) (2 ) Warrant modification expense ) — ) — Sublease income — 8 1 16 Total other income (expense), net ) ) Income (loss) before income taxes ) ) ) Provision for income taxes — Net income (loss) $ $ ) $ ) $ ) Net income (loss) applicable to common stockholders $ $ ) $ ) $ ) Net income (loss) per common share-basic (1) $ $ ) $ ) $ ) Net income (loss) per common share-diluted (1) $ ) $ ) $ ) $ ) Weighted average shares-basic (1) Weighted average shares-diluted (1) (1) See Note 1, "Reverse Stock Split" See accompanying notes to the unaudited condensed consolidated financial statements. 4 International Stem Cell Corporation and Subsidiaries Condensed Consolidated Statements of Changes in Redeemable Convertible Preferred Stock and Stockholders’ Equity (Deficit) For the Year Ended December31, 2014 and the Six Months ended June 30, 2015 (in thousands) (2015 Unaudited) Convertible Redeemable Convertible Preferred Stock Series G Common Preferred Stock Stock Series B Series D Series G Shares Amount Shares (1) Amount Shares Amount Shares Amount Shares Amount Balance at December 31, 2013 $ $ 1 $ — — $ — — $ — Issuance of common stock For cash, net of issuance costs of $169 — For services 7 — From exercises of warrants 39 — For warrant exchange, net of issuance costs of $49 1 Issuance of preferred stock Conversion of Series H-1 preferred stock 60 — Stock-based compensation Waiver of redemption feature for Series G preferred stock ) ) 5 Net loss for the period ended December 31, 2014 Balance at December 31, 2014 — — 2 — — — 5 Issuance of common stock For services 6 — From exercises of warrants 64 — Conversion of Series H-1 preferred stock — Warrant modification Stock-based compensation Net loss for the period ended June 30, 2015 Balance at June 30, 2015 — $ — $ 2 $ — — $ — $ 5 (1) See Note 1, "Reverse Stock Split" See accompanying notes to the unaudited condensed consolidated financial statements. 5 Convertible Preferred Stock Additional Total Series H-1 Series H-2 Paid-In Accumulated Stockholders' Shares Amount Shares Amount Capital Deficit Equity(Deficit) Balance at December 31, 2013 — $ — — $ — $ $ ) $ ) Issuance of common stock For cash, net of issuance costs of For services From exercises of warrants For warrant exchange, net of issuance costs of $49 Issuance of preferred stock 2 — Conversion of Series H-1 preferred stock (1 ) — — — Stock-based compensation Waiver of redemption feature for Series G preferred stock Net loss for the period ended December 31, 2014 ) ) Balance at December 31, 2014 1 — — — ) Issuance of common stock For services 54 54 From exercises of warrants Conversion of Series H-1 preferred stock (1 ) — — — Warrant modification 40 40 Stock-based compensation Net loss for the period ended June 30, 2015 — ) ) Balance at June 30, 2015 — $ — — $ — $ $ ) $ (1) See Note 1, "Reverse Stock Split" See accompanying notes to the unaudited condensed consolidated financial statements. 6 International Stem Cell Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (in thousands) (Unaudited) Six Months Ended June 30, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation expense Common stock issued for services 54 85 Change in fair value of warrant liability ) ) Warrant exchange inducement expense — Warrant modification expense 40 — Allowance for bad debt (1 ) — Allowance for inventory obsolescence ) 22 Impairment of intangible assets 99 36 Changes in operating assets and liabilities (Increase) decrease in accounts receivable 93 ) (Increase) decrease in inventory ) ) (Increase) decrease in prepaid assets and other assets ) (Increase) decrease in deposits (7 ) — Increase (decrease) in accounts payable ) Increase (decrease) in accrued liabilities ) ) Increase (decrease) in deferred revenue — (3 ) Increase (decrease) in related party payable 12 10 Net cash used in operating activities ) ) Investing activities Purchases of property and equipment ) ) Proceeds from sale of property and equipment — 1 Payments for patent licenses and trademarks ) ) Net cash used in investing activities ) ) Financing activities Proceeds from a bridge loan from a related party — Proceeds from issuance of common stock — Proceeds from exercise of warrants and options — Payment of offering costs — ) Net cash provided by financing activities Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental disclosure of cash flow information Cash paid for interest $ 2 $ 2 Warrant liability reclassified to equity upon warrant exchange — $ See accompanying notes to the unaudited condensed consolidated financial statements. 7 International Stem Cell Corporation and Subsidiaries NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1. Organization and Significant Accounting Policies Business Combination and Corporate Restructure BTHC III, Inc. (“BTHC III” or the “Company”) was organized in Delaware in June2005 as a shell company to effect the reincorporation of BTHC III, LLC, a Texas limited liability company. On December28, 2006, the Company effected a Share Exchange pursuant to which it acquired all of the stock of International Stem Cell Corporation, a California corporation (“ISC California”). After giving effect to the Share Exchange, the stockholders of ISC California owned 93.7% of issued and outstanding shares of common stock. As a result of the Share Exchange, ISC California is now the wholly-owned subsidiary, though for accounting purposes it was deemed to have been the acquirer in a “reverse merger.” In the reverse merger, BTHC III is considered the legal acquirer and ISC California is considered the accounting acquirer. On January29, 2007, the Company changed its name from BTHC III, Inc. to International Stem Cell Corporation. Lifeline Cell Technology, LLC (“LCT”) was formed in the State of California on August17, 2001. LCT is in the business of developing and manufacturing purified primary human cells and optimized reagents for cell culture. LCT’s scientists have used a technology, called basal medium optimization, to systematically produce products designed to culture specific human cell types and to elicit specific cellular behaviors. These techniques also produce products that do not contain non-human animal proteins, a feature desirable to the research and therapeutic markets. LCT distinguishes itself in the industry by having in place scientific and manufacturing staff with the experience and knowledge to set up systems and facilities to produce a source of consistent, standardized, non-human animal protein free cell products, some of which are suitable for FDA approval. On July1, 2006, LCT entered into an agreement among LCT, ISC California and the holders of membership units and warrants. Pursuant to the terms of the agreement, all the membership units in LCT were exchanged for 133,334 shares of ISC California Common Stock and for ISC California’s assumption of LCT’s obligations under the warrants. LCT became a wholly-owned subsidiary of ISC California. Lifeline Skin Care, Inc. (“LSC”) was formed in the State of California on June5, 2009 and is a wholly-owned subsidiary of ISC California. LSC develops, manufactures and markets cosmeceutical products, utilizing an extract derived from the Company’s human parthenogenetic stem cell technologies. Cyto Therapeutics was registered in the state of Victoria, Australia, on December 19, 2014 and is a limited proprietary company and a wholly-owned subsidiary of the Company. Cyto Therapeutics is a research and development company for the Therapeutic Market, which conducts clinical trials in Australia for the use of hpSCs in the treatment of Parkinson’s disease. Reverse Stock Split Effective July 29, 2015 and pursuant to the reverse stock split approved by the Company’s Board of Directors, each 150 shares of issued and outstanding common stock were combined into and became one share of common stock and no fractional shares were issued. The accompanying financial statements and related disclosures give retroactive effect to the reverse stock split for all periods presented. Going Concern The Company needs to raise additional working capital. The timing and degree of any future capital requirements will depend on many factors. Currently, the Company’s burn rate is approximately $481,000 per month, excluding capital expenditures and patent costs averaging $60,000 per month. There can be no assurance that the Company will be successful in maintaining its normal operating cash flow, and that such cash flows will be sufficient to sustain the Company’s operations through 2015. Based on the above, there is substantial doubt about the Company’s ability to continue as a going concern. The condensed consolidated financial statements were prepared assuming that the Company will continue as a going concern. The condensed consolidated financial statements do not include any adjustments to reflect the possible future effects on the recoverability and classification of assets or the amounts and classification of liabilities that may result from the outcome of this uncertainty. 8 Management’s plans in regard to these matters are focused on managing its cash flow, the proper timing of its capital expenditures, and raising additional capital or financing in the future. In December 2013, the Company filed a registration statement with the Securities Exchange Commission (the “SEC”), which allowed the Company to sell up to $10,250,000 of common stock to Lincoln Park Capital Fund, LLC (“Lincoln Park”) from time to time through January 2017 at the Company’s discretion pursuant to the terms of a Common Stock Purchase Agreement entered into with Lincoln Park on December 10, 2013 (the “Purchase Agreement”). In connection with agreements entered into as part of a private placement effected on October 14, 2014 (the “October 2014 private placement”), the Company may not sell shares to Lincoln Park until March 2016.Additionally, pursuant to the terms of the October 2014 private placement, the Company was unable to issue securities, subject to certain exceptions, until May 7, 2015.For further discussion, see Note 6. Basis of Presentation The Company is a biotechnology company focused on therapeutic and clinical product development with multiple long-term therapeutic opportunities and two revenue-generating subsidiaries with potential for increased future revenues. The accompanying unaudited condensed consolidated financial statements included herein have been prepared in accordance withaccounting principles generally accepted in the United States for interim financial information and with the instructions toForm10-Q. These financial statements do not include all information and notes required by generally accepted accounting principles for complete financial statements. However, except as disclosed herein, there has been no material change in the information disclosed in the notes to consolidated financial statements included in the annual report on Form 10-K of International Stem Cell Corporation and Subsidiaries for the year ended December31, 2014. The unaudited condensed consolidated financial information for the interim periods presented reflects all adjustments, consisting of only normal and recurring adjustments, necessary for a fair presentation of the Company’s consolidated results of operations, financial position and cash flows. The unaudited condensed consolidated financial statements and the related notes should be read in conjunction with the Company’s audited consolidated financial statements for the year ended December31, 2014 included in the Company’s annual report on Form 10-K. Operating results for interim periods are not necessarily indicative of the operating results for any other interim period or an entire year. Principles of Consolidation The Company’s consolidated financial statements include the accounts of International Stem Cell Corporation and its subsidiaries after intercompany balances and transactions have been eliminated. Cash Equivalents The Company considers all highly liquid investments with original maturities of three months or less when purchased to be cash equivalents. Restricted Cash The Company is required to maintain $50,000 in a restricted certificate of deposit account in order to fully collateralize two revolving credit card accounts. Inventories Inventories are accounted for using the first-in, first-out (FIFO) method for our Lifeline Cell Technology (“LCT”) cell culture media and reagents, average cost and specific identification methods for our Lifeline Skin Care (“LSC”) products, and specific identification method for our Lifeline Cell Technology products.We state our inventory balances at the lower of cost or market. Lab supplies used in the research and development process are expensed as consumed. Inventory is reviewed periodically for product expiration and obsolescence and is adjusted accordingly. 9 Accounts Receivable Trade accounts receivable are recorded at the net invoice value and are not interest bearing. Accounts receivable primarily consist of trade accounts receivable from the sales of LCT’s products, timing of cash receipts by the Company related to LSC credit card sales to customers, as well as LSC trade receivable amounts related to spa and distributor sales. The Company considers receivables past due based on the contractual payment terms. The Company reviews its exposure to accounts receivable and reserves specific amounts if collectability is no longer reasonably assured. As of June 30, 2015 and December31, 2014, the Company had an allowance for doubtful accounts totaling $18,000 and $19,000, respectively.. Property and Equipment Property and equipment are stated at cost. The provision for depreciation and amortization is computed using the straight-line method over the estimated useful lives of the assets, generally over five years. The costs of major remodeling and leasehold improvements are capitalized and amortized over the shorter of the remaining term of the lease or the life of the asset. Intangible Assets Intangible assets consist of acquired research and development rights used in research and development, and capitalized legal fees related to the acquisition, filing, maintenance, and defense of patents. Patent or patent license amortization only begins once a patent license is acquired or a patent is issued by the appropriate authoritative bodies. In the period in which a patent application is rejected or efforts to pursue the patent are abandoned, all the related accumulated costs are expensed. Patents and patent licenses are recorded at cost of $3,604,000 and $3,367,000 at June 30, 2015 and December31, 2014, respectively, and are amortized on a straight-line basis over the shorter of the lives of the underlying patents or the useful life of the license. Long-Lived Asset Impairment The Company reviews long-lived assets for impairment when events or changes in business conditions indicate that their carrying value may not be recovered, and at least annually. The Company considers assets to be impaired and writes them down to fair value if expected associated undiscounted cash flows are less than the carrying amounts. Fair value is the present value of the associated cash flows. The Company recognized $47,000 and $0 of impairments on its long-lived assets during the three months ended June 30, 2015 and 2014, respectively. The Company recognized $99,000 and $36,000 of impairments on its long-lived assets during the six months ended June 30, 2015 and 2014, respectively. Product Sales The Company recognizes revenue from product sales at the time of shipment to the customer, provided no significant obligations remain and collection of the receivable is reasonably assured. If the customer has a right of return, the Company recognizes product revenues upon shipment, provided that future returns can be reasonably estimated. In the case where returns cannot be reasonably estimated, revenue will be deferred until such estimates can be made or the right of return has lapsed. LCT contributed 50% and 52% of total revenue during the six months ended June 30, 2015 and 2014, respectively. LSC contributed 50% and 48% of total revenue during the six months ended June 30, 2015 and 2014, respectively. Deferred Revenue and Allowance for Sales Returns The Company recognizes revenue from product sales when persuasive evidence of an arrangement exists, delivery has occurred or services have been rendered, the price to the buyer is fixed or determinable, and collectability is reasonably assured. However, the LSC products have a 30-day product return guarantee for website sales. The Company has estimated the historical rate of returns for the 30-day product return guarantee, which has remained consistent for the six months ended June 30, 2015 as compared to the years ended December31, 2014 and 2013. At June 30, 2015 and December31, 2014, the estimated allowance for sales returns was $10,000. At June 30, 2015 and December31, 2014, net deferred revenue totaled $0. Cost of Sales Cost of sales consists primarily of salaries and benefits associated with employee efforts expended directly on the production of the Company’s products and include related direct materials, general laboratory supplies and allocation of overhead. Certain of the agreements under which the Company has licensed technology will require the payment of royalties based on the sale of its future products. Such royalties will be recorded as a component of cost of sales. Additionally, the amortization of license fees or milestone payments related to developed technologies used in the Company’s products will be classified as a component of cost of sales to the extent such payments become due in the future. 10 Research and Development Costs Research and development costs, which are expensed as incurred, are primarily comprised of costs and expenses for salaries and benefits associated with research and development personnel, overhead and occupancy, contract services, and amortization of license costs for technology used in research and development with alternative future uses. Stock-Based Compensation The Company recognized stock-based compensation expense associated with stock options and other stock-based awards in accordance with the authoritative guidance for stock-based compensation. The cost of a stock-based award is measured at the grant date based on the estimated fair value of the award, and is recognized as expense on a straight-line basis, net of estimated forfeitures over the requisite service period of the award. The fair value of stock options is estimated using the Black-Scholes option valuation model, which requires the input of subjective assumptions, including price volatility of the underlying stock, risk-free interest rate, dividend yield, and expected life of the option. The fair value of restricted stock awards is based on the market value of our common stock on the date of grant. Fair Value Measurements Fair value is defined as the exchange price that would be received for an asset or paid to transfer a liability (an exit price) in the principal or most advantageous market for the asset or liability in an orderly transaction between market participants at the measurement date. Assets and liabilities that are measured at fair value are reported using a three-level fair value hierarchy that prioritizes the inputs used to measure fair value. This hierarchy maximizes the use of observable inputs and minimizes the use of unobservable inputs. The three levels of inputs used to measure fair value are as follows: Level1 Unadjusted quoted prices in active markets that are accessible at the measurement date for identical, unrestricted assets or liabilities; Level2 Quoted prices in markets that are not active, or inputs that are observable, either directly or indirectly, for substantially the full term of the asset or liability; and Level3 Prices or valuation techniques that require inputs that are both significant to the fair value measurement and unobservable (supported by little or no market activity). Assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. The table below sets forth a summary of the fair values of the Company’s assets and liabilities as of June 30, 2015 (in thousands): Total Level 1 Level 2 Level 3 ASSETS: Cash equivalents $ 5 $ 5 $ — $ — LIABILITIES: Warrants to purchase common stock $ $ — $ — $ The table below sets forth a summary of the fair values of the Company’s assets and liabilities as of December31, 2014 (in thousands): Total Level 1 Level 2 Level 3 ASSETS: Cash equivalents $ 5 $ 5 $ — $ — LIABILITIES: Warrants to purchase common stock $ $ — $ — $ 11 The following table displays the rollforward activity of liabilities with inputs that are both significant to the fair value measurement and unobservable (supported by little or no market activity) (in thousands): Warrantstopurchase common stock Beginning balance at December 31, 2013 $ Issuances of warrants Exercise of warrants ) Adjustments to estimated fair value ) Warrants exchanged for common stock ) Ending balance at December 31, 2014 Exercise of warrants ) Adjustments to estimated fair value ) Ending balance at June 30, 2015 $ Income Taxes The Company accounts for income taxes in accordance with applicable authoritative guidance, which requires the Company to provide a net deferred tax asset/liability equal to the expected future tax benefit/expense of temporary reporting differences between book and tax accounting methods and any available operating loss or tax credit carryforwards. Use of Estimates The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the amounts reported in the unaudited condensed consolidated financial statements. Significant estimates include patent life (remaining legal life versus remaining useful life), inventory carrying values, allowance for sales returns and bad debt, and transactions using the Black-Scholes option pricing model, e.g., warrants and stock options, as well as the Monte-Carlo valuation method for certain warrants. Actual results could differ from those estimates. Fair Value of Financial Instruments The Company believes that the carrying value of its cash and cash equivalents, receivables, accounts payable and accrued liabilities as of June 30, 2015 andDecember31, 2014 approximate their fair values because of the short-term nature of those instruments. The fair value of certain warrants was determined at each quarterly reporting date as necessary using the Monte-Carlo valuation methodology. Income (Loss) Per Common Share The computation of net loss per common share is based on the weighted average number of shares outstanding during each period. The computation of diluted earnings per common share is based on the weighted average number of shares outstanding during the period plus the common stock equivalents, which would arise from the exercise of stock options and warrants outstanding using the treasury stock method and the average market price per share during the period. At June 30, 2015, there were 667 non-vested restricted stock awards, 151,858 vested and 43,848 non-vested stock options outstanding, and 579,130 warrants outstanding; and at June 30, 2014, there were 3,150 non-vested restricted stock awards, 51,750 shares issuable upon exercise of warrants, and 134,908 vested and 47,216 non-vested stock options outstanding. These restricted stock awards, stock options and warrants, other than certain in-the-money warrants at June 30, 2015, were not included in the diluted loss per share calculation because the effect would have been anti-dilutive. Warrants exercisable into 527,379 common shares were considered dilutive at June 30, 2015 and were included in the diluted loss per share calculation.
